473 Pa. 398 (1977)
374 A.2d 1273
COMMONWEALTH of Pennsylvania
v.
Henry B. MILLER, Appellant.
Supreme Court of Pennsylvania.
Submitted May 23, 1977.
Decided July 8, 1977.
*399 John H. Chronister, Public Defender, York, for appellant.
Donald L. Reihart, Dist. Atty., York, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION
PER CURIAM.
Appellant, who had been convicted upon a guilty plea, seeks a new trial to reduce murder in the first degree to voluntary manslaughter. He asks that the Court change the law so as to substitute a subjective test rather than an objective test in determining whether there was "serious provocation".
After the court below gave consideration to psychiatric evidence it concluded that the objective standard had to be used,[*] referring to the statutory definition of "serious provocation" as "Conduct sufficient to excite an intense passion in a reasonable person," Act of December 6, 1972, P.L. 1482, 18 Pa.C.S.A. § 2301, and citing Commonwealth v. McCusker, 448 Pa. 382, 292 A.2d 286 (1972), and Commonwealth v. Outlen, 447 Pa. 195, 290 A.2d 253 (1972).
The statute is clear and unambiguous. No constitutional issue has been raised. The statute must control.
Judgment affirmed.
NOTES
[*]  The court below also expressed the view that, even if the subjective test were used, the evidence was insufficient to show the requisite degree of passion.